 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF NEVADA
 8
 9
     JAMES HITCHCOCK,                                   Case No.: 2:18-cv-01653-APG-NJK
10
           Plaintiff(s),                                Order
11
     v.                                                 (Docket No. 34)
12
13   EXPERIAN INFORMATION SOLUTIONS,
     INC., et al.,
14
           Defendant(s).
15
16        Pending before the Court is Defendant Equifax, Inc.’s motion for change of attorney
17 designation. Docket No. 34. Defendant seeks to remove Nicholas M. Wieczorek, Esq., as counsel
18 in the instant case. Id. The Court GRANTS Defendant’s motion. Docket No. 34.
19        IT IS SO ORDERED.
20        Dated: January 9, 2019
21                                                         _______________________________
                                                           NANCY J. KOPPE
22                                                         United States Magistrate Judge
23
24
25
26
27
28

                                                 1
